DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2020 has been entered.

Claims 1-5,7-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2017/091391, supplied by applicant, US 2018/0347116) in view of Swoboda et al (US 2003/0152724), Su et al (US 2019/0255824,McCarthy et al (US 2001/0015354),Dyer et al (US 2007/0137810) and Cochran II et al (US 2003/0150854).
	Yang discloses for claim 1: 1.    A method for using a paperboard article, the method comprising: heating a previously prepared paperboard article by way of microwave radiation, said paperboard article comprising:  paperboard substrate having a first major side and a second major side; and one or more high-density polyethylene layers on at least one of said first major side and said second major side of said paperboard substrate(para 5,18-23,fig 1A,B,2 use/preparation regarding heat sealing with microwave radiation conventional and implicit), wherein at least one high-density polyethylene layer has a melt index of greater than 0.3 g/10 min (190°C/2.16 kg). Yang discloses structure that performs the function of a contingent recitation along with the other recited claim limitations.

Swoboda teaches such use of microwave radiation for such food products or during preparation thereof to be conventional in para 10, 28,29,10,50,157,158,(abstract-food).
Su teaches paper packages for food products with polyethylene used in packaging having the recited melt index and range with improved ductility and lower initiation temperature, para 62,49,82,71,85,73-MI,74-HDPE,75,71 before or after microwave heating.
The remaining references teach microwave use of an article for crack resistance, drying or cure and use for particular constructions within the recited limitations of the claim:
McCarthy teaches improved microwavable article crack resistance in the abstract, use of clay in para 152, MI .3-4 in para 89, claims 23,24, use of HDPE in para 325,337,claims 25,26.
 Dyer teaches microwave to dry or cure in para 106,paper article in para 97, MI .5-800 in para 48 and HDPE in para 45.
Cochran teaches microwave preparation in para 11, HDPE and MI .3-4 in para 13 and HDPE in para 14.
The advantage is conventional use or preparation or crack resistance or drying or curing.
It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to modify Yang by applying microwave radiation as heat sealing in use or preparation of a paperboard articles using HDPE, polyethylene in layers with the recited melt index and range as taught by Swoboda, Su, McCarthy, Dyers and Cochran as a conventional 
	References are to Yang unless otherwise indicated.
2.    The method of Claim 1 wherein said paperboard substrate includes at least one of a coated natural kraft board, a solid bleached sulfate board, a solid unbleached sulfate board, a coated recycled board, a coated white lined chipboard, and a folding boxboard(abstract,Swoboda para 13,120,147-9).

3.    The method of Claim 1 wherein said paperboard substrate has a caliper thickness in a range of 7 points to 30 points(para 18).

4.    The method of Claim 1 wherein at least one high-density polyethylene layer has a density in a range of between 0.93 and 0.97 g/cm3(para 5,Swoboda para 121).

5.    The method of Claim 1 wherein at least one high-density polyethylene layer has a melt index of greater than 0.3 g/10 min (190°C/2.16 kg)(para 5 HDPE and Su citations).


7.    The method of Claim 1 wherein said paperboard article is in a configuration of a container (abstract,Swoboda para 154 cups).

8.    A paperboard container comprising: a paperboard substrate having a first major side facing an interior of said paperboard container and a second major side facing an exterior of said , wherein at least one high-density polyethylene layer has a melt index of greater than 0.3 g/10 min (190°C/2.16 kg). See the rejection of claim 1 and citations to Su, McCarthy, Dyers and Cochran.

9.    The paperboard container of Claim 8 wherein said paperboard substrate is disposed at an outermost surface of said second major side of said paperboard.(abstract,fig 1a-c)

10.    The paperboard container of Claim 8 further comprising one or more high-density polyethylene layers on said second major side of said paperboard substrate(para 5,33,Swoboda 211,204,196,154).

11.    The paperboard container of Claim 8 further comprising a clay coating layer on said second major side of said paperboard substrate(para 6).

12.    The paperboard container of Claim 11 further comprising one or more high-density polyethylene layers on said clay coating layer(para 18-20,fig 1a-c).

13.    The paperboard container of Claim 8 wherein said paperboard substrate has a caliper thickness in a range of 7 points to 30 points(para 18).

14.    The paperboard container of Claim 8 wherein at least one high-density polyethylene layer has a density in a range of between 0.93 and 0.97 g/cm3(para 5,Swoboda para 121,fig 1a-c).

15.    The paperboard container of Claim 8 wherein at least one high-density polyethylene layer has a melt index of greater than 0.3 g/10 min (190°C/2.16 kg).

16.    The paperboard container of Claim 8 wherein said paperboard container is in a configuration of a cup or a bowl(abstract,Swoboda para 154-cup,fig 41,55).

17.    The paperboard container of Claim 8 wherein said paperboard container includes a food product contained in an internal volume of said paperboard container and a lid sealing said internal volume of said paperboard container(abstract, Swoboda abstract,para 6,fig 41,55).

18.    The paperboard container of Claim 17 wherein indicia on an exterior of said paperboard container or on a packaging material attached to said paperboard container includes instructions for heating said food product by way of microwave radiation(Swoboda para 125).

19.    A paperboard consisting of: a paperboard substrate having a first major side and a second major side; one or more high-density polyethylene layers on one or both of said first major side and said second major side of said paperboard substrate; and optionally, a clay coating layer between said paperboard substrate and said one or more high-density polyethylene layers on one or both of said first major side and said second major side of said paperboard substrate(para 5,6,18-23,fig 1A,B,2, fig 1c, para 5,33,Swoboda 211,204,196,154) , wherein at least one high- . See the rejection of Claim 1 and citations to Su, McCarthy, Dyers and Cochran.

20.    The paperboard of Claim 19 wherein said paperboard substrate has a caliper thickness in a range of 7 points to 30 points(para 18).

21.    The paperboard of Claim 19 wherein at least one high-density polyethylene layer has a density in a range of between 0.93 and 0.97 g/cm3(para 5,Swoboda para 121).

22.    The paperboard of Claim 19 wherein at least one high-density polyethylene layer has a melt index of greater than 0.3 g/10 min (190°C/2.16 kg) )(para 5 HDPE, citations to Su).
23. (New) The paperboard of Claim 19 wherein at least one high-density polyethylene layer has a melt index of greater than 8 g/10 min (190°C/2.16 kg)(Su para 85).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wade (WO 2015009518 supplied by applicant) discloses a method for manufacturing a container comprising the steps of: providing a container blank and a film material; shaping said container blank into a container structure, said container structure comprising an internal side and an external side; and drawing a vacuum through said container structure to urge said film material onto said internal side. 
According to paragraph [0036] HDPE may be used as the first coating layer.

Yan (US 2012/0104078) discloses a hermetically sealed paperboard container, including:
(a) a container body component being formed from a blank and including an upper end and a lower end 
and, the blank comprising:
(b) paperboard having a first side and a second side,
(c) a first sealant layer on the first side of the paperboard, e.g. HDPE,
(d) a barrier layer on the second side of the paperboard, and
(e) a second sealant layer applied over the barrier layer,
(i) the blank having a first and a second longitudinal ends, the first end being skived to a 
predetermined thickness for a predetermined width, the skived portion being folded over onto the 
blank to form a folded first longitudinal end, the body component being further characterized by an overlapped seam with the folded first longitudinal end of the blank inside the second longitudinal end;
(ii) a bottom component sealed to the lower end of the body component; and
(iii) a lid component  hermetically  sealed to the upper end of the body component (see claims 1-7; paragraph [0025].
To use a clay containing coating layer on the second side of the substrate to improve the printing 
properties is already known from Bhardwaj et al (US 2018/0257349) (see paragraph [0066+0067], claims 1-50). 
See also WO 2008003025, supplied by applicant; Teroda et al (US 2004/0105941).
.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments are drawn to a method for a previously prepared paperboard article. Su has been applied and discloses the polyethylene have the recited melt index, range and uses with a teaching of improved ductility and lower initiation temperature. See also McCarthy, Dyers and Cochran.
 The phrase “by way of microwave radiation” is unclear about when the heating occurs, either during preparation of the article or during use with food in the article rather than during preparation of the article. The phrase does not convey a clear meaning. While the later appears to be intended, that is not a meaning that is conveyed by the recitation. Is the paperboard article and the previously prepared paperboard article one in the same like a blank or preform not heated or is one like a cup and the other a blank/preform? Does a modification of the paperboard article occur-drying, evaporation, foaming? The claim is vague and indefinite.
It is unclear what is being disclosed and claimed. The phrase by way of is loose language encompassing variation in time for the method. The method is a use. It appears that the user does the method when microwave is applied to an article containing food but not otherwise. The spec shows a cup but the claim 1 is not so limited only claims 16+. How is a cup fabricated that is sealed for use by microwaves before user activation of microwaves? Applicant’s use claim somehow must distinguish but during an interview it was unclear how. Is the device a puzzle that is put together by a user and then microwaved for attachment with the food therein? What the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761